DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in response to the communication filed on 12/17/2021.  
The claims 9-11 have been canceled by the applicant.

Reasons for Allowance

Claims 1 and 14 are allowed. The following is a statement of reasons for the indication of allowable subject matter. Claim(s) 1 and 14 are allowed in view of Applicant's amendment, submitted to the Office on 12/17/2021, the present amendments along with applicant’s arguments/remarks made in the amendment overcome the art on record and the updated search. The closest prior art Tillman et al. (U.S. Pub. 20110223877) disclose radio white space sensing. Methods and systems for obtaining information about a set of channels to be sensed in a sensing process, wherein each channel is associated with a respective one of a plurality of radio frequencies. Obtaining a radio frequency signal by simultaneously sensing two or more of the channels included in the set of channels. Tillman in combination with Watanabe (u.s. pub. 20120300694), which disclose wireless communication system, base station, and wireless communication system control method and also in combination with Michel et al (U.S. Pat. 9167539), which disclose method for adapting a downlink transmit power of a first base station adapted for serving a closed subscriber group in the presence of second base station fails to suggest the claimed limitations in Claims 1 and 14  of the present application, which introduce a novel and non-obvious method and system for radio scanner mounted in a radio-communication system mobile structure. Therefore the claims mentioned above in conjunction with all other limitations of the dependent and independent claims 1-8 and 12-15 are hereby allowed. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Bhushan et al (U.S. Pat. 9473981), which disclose, Concurrent Wireless Communications Over Licensed and Unlicensed Spectrum.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raul Rivas whose telephone number is (571)270-5590.  The examiner can normally be reached on Monday - Friday from 8:30am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571)272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571–273–8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair–direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866–217–9197 (toll–free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800–786–9199 (IN USA OR CANADA) or 571–272–1000.

/RR/
Examiner, Art Unit 2471

/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471